Exhibit 10.58


 Diamond Entertainment Corporation
800 Tucker Lane,
Walnut, California 91789

--------------------------------------------------------------------------------

November 19, 2006


RX for Africa and Rx Africa (Ethiopia) P.L.C.
  
LETTER OF INTENT


This letter of intent sets forth an outline whereby the following acquisition of
RX for Africa (“Private Company”) by DMEC Acquisition Inc., (“DMECA”), a New
Jersey Corporation and a wholly owned subsidiary of Diamond Entertainment
Corporation (“DMEC”), would occur in this order on the closing date with these
related transactions:


ASSUMPTIONS:


a.
The acquisition will take the form of a triangular acquisition
b.
The acquisition will be pursuant to New Jersey General Corporations code section
4A:10-5.1, Merger of subsidiary corporation, subsection (1).
c.
bridge loan of $1,150K ($1,000K from Longview and $150K form Alpha Capital AG)
to DMEC in the form of two convertible notes of which $850,000 will be loaned by
DMEC to Rx Africa (Ethiopia) P.L.C upon execution of this LOI.
     
A second traunch of $1,150k ($1,000K from Longview and $150K form Alpha Capital
AG) will be funded to DMEC also in the form of two convertible notes upon the
the first event to occur of (i) the actual effectiveness of the Registration
Statement as defined in Section 11.1(iv) hereunder, or (ii) the delivery by the
Company on or before January 31, 2007 of certified consolidated financial
statements of the Company and all entities which are or will be direct or
indirect subsidiaries of the Company after the closing of the transaction and
upon the signing of a definitive merger agreement.
     
The terms of the loan Rx Africa (Ethiopia) P.L.C will be principal due upon
closing the cquisition plus 14% interest per Annum, payable inkind (net effect
is that the loan balance would ero out on an intercompany basis).
   
d.
security interest in Rx Africa (Ethiopia) P.L.C. assets on behalf of the
investor will be issued. 


STEPS:


1.
The BOD’s for DMECA approve the acquisition of RX for Africa.
2.
Rx of Africa acquires Rx Africa (Ethiopia) P.L.C.
3.
DMECA will acquire 100% of RX for Africa in exchange approximately 85% of DMEC’s
stock.
3.
An 8K is filed disclosing the acquisition by DMECA. Audited financials for RX
for Africa (including Rx Africa (Ethiopia) P.L.C.) will need to be submitted
within 71 days of the date of this letter.
4.
DMEC files a 14C proxy to approve a change in the name of DMEC to RX for Africa
plus any other corporate business.

 
Additional Information:


PRE-ACQUISITION CAPITALIZATION


DMEC:  Immediately prior to the acquisition, DMEC will have 800,000,000 issued
and authorized shares outstanding. Subsequent to a 30 to 1 reverse split,
26,666,667 shares will be issued and outstanding.

 
 

--------------------------------------------------------------------------------

 

Letter of Intent
Page 2 of 3
November 19, 2006
 


POST-ACQUISITION CAPITALIZATION
 
DMECA will acquire 100% of RX for Africa in exchange for eighty five percent
(85%) of the issued and outstanding shares of DMEC Common Stock (post reverse
split), calculated as follows:


1.
Current Outstanding Shares:
26,666,667 fully diluted
2.
Shares issued to RX for Africa:
151,111,113 shares.
3.
Total Post Acquisition Shares:
177,777,780 Shares


ADDITIONAL TERMS
 
Board of Directors
Upon closing the current Board of Directors of DMEC will resign except for James
Lu. James Lu will subsequently appoint a new director.
   
Legal
RX for Africa / DMEC shall each be responsible for their own pre-Acquisition
fees, including legal, accounting, and any regulatory fees.
   
Acquisition
 
Agreement
The parties shall use their best efforts to consummate the Acquisition pursuant
to an Acquisition Agreement which shall contain among other hings, appropriate
representations and warranties of each company and their respective principal
shareholders
   
Due Diligence
 
Authorization
Each party shall have the right to conduct a legal and financial audit of the
other party prior to the Merger. All such due diligence shall be satisfactory to
each party in its sole discretion as a condition to the consummation of the
Merger. Consummation of the Merger shall be further subject to approval by the
shareholders and Board of Directors of each party.
   
Limitations on
 
Further Discussions
For a period of forty five (45) days after the acceptance of this Term Sheet, to
induce Client Corp. (Rx for Africa), to proceed with their due diligence of
DMEC, DMEC agrees that it shall not discuss or enter into any agreements with
any other person with respect to financing or any potential merger of DMEC with
another party.





Pre and Concurrent Acquisition Conditions:


1.      RX for Africa acquires Rx Africa (Ethiopia) P.L.C.
 
2.      Rx Africa (Ethiopia) P.L.C. has audited financial statements within 71
days.

 
 

--------------------------------------------------------------------------------

 


Letter of Intent
Page 3 of 3
November 15, 2006


 
SIGNATURES
 
Agreed and accepted this ____ day of November, 2006




Diamond Entertainment Corporation
 


By:
/s/ James Lu                                               
 
President
       
DMECA
     
 
 
By:
/s/ James Lu                                              
 
President




Rx for Africa / Rx Africa (Ethiopia) P.L.C


By:        ______________________________
               President


 